            Case 21-54948-bem                           Doc 1            Filed 07/01/21 Entered 07/01/21 11:18:27                              Desc
                                                                        Petition Page 1 of 22
                                                                                                    Filed in U.S. Bankruptcy
                                                                                                                             Court
                                                                                                            Atlanta, Georgia
 Fill in this information   to identify your case:                                                     M. Regina Thomas, Clerk

 United States Bankruptcy Court for the:
                                                                                                                    - 12021           1 Th AM
 Northern District of Georgia

 Case number (If known).                                            Chapter you are filing under:
                                                                    g Chapter 7                                           Clerk
                                                                    U Chapter 11

          21-54948                                                  • Chapter 12
                                                                    • Chapter 13                                                       Check if this is an
                                                                                                                                       amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:    Identify Yourself

                                       About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name
   Write the name that is on your
                                       CHERRISH
   government-issued picture
   identification (for example,        First name                                                        First name
   your driver's license or
   passport).                          Middle name                                                       Middle name
   Bring your picture                  TERRELL
   identification to your meeting      Last name                                                         Last name
   with the trustee.
                                       Suffix (Sr., Jr., II, Ill)                                        Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8             First name                                                        First name
   years
   Include your married or             Middle name                                                       Middle name
   maiden names.
                                       Last name                                                         Last name


                                       First name                                                        First name


                                       Middle name                                                       Middle name

                                       Last name                                                         Last name




3. Only the last 4 digits of
   your Social Security                )0(X     — XX —              1     2     3      7
   number or federal                   OR
   Individual Taxpayer
   Identification number               9 xx — xx
   (ITIN)

Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
            Case 21-54948-bem                         Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                       Desc
                                                                 Petition Page 2 of 22


Debtor 1     CHERRISH TERRELL                                                                       Case number (it- known)
             First Name   Middle Name               Last Name




                                        About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                         WI I have not used any business names or EINs.                    U I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                     Business name

    Include trade names and
    doing business as names             Business name                                                      Business name




                                        EIN                                                                EIN



                                        EIN                                                                EIN




5. Where you live                                                                                          If Debtor 2 lives at a different address:


                                        1507 CHASELAKE DR
                                        Number         Street                                              Number         Street




                                        JONESBORO                                GA      30236
                                        City                                     State   ZIP Code          City                                 State     ZIP Code

                                        CLAYTON
                                        County                                                             County


                                        If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                        any notices to this mailing address.



                                        Number          Street                                             Number             Street



                                        P.O. Box                                                           P.O. Box



                                        City                                     State   ZIP Code          City                                  State    ZIP Code




6. Why you are choosing                 Check one:                                                         Check one:
   this district to file for
                                        if Over the last 180 days before filing this petition,             U Over the last 180 days before filing this petition,
   bankruptcy
                                           I have lived in this district longer than in any                  I have lived in this district longer than in any
                                           other district,                                                   other district.

                                               I have another reason. Explain.                             U I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                       (See 28 U.S.C. § 1408.)




   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
                Case 21-54948-bem                          Doc 1     Filed 07/01/21 Entered 07/01/21 11:18:27                                     Desc
                                                                    Petition Page 3 of 22

 Debtor 1        CHERRISH TERRELL                                                                    Case number (if known)
                  First Name   Middle Name             Last Name




  Part 2:      Tell the Court About Your Bankruptcy Case


1 7.    The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
        Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        are choosing to file
                                             O Chapter 7
        under
                                             O Chapter 11

                                             O Chapter 12

                                             LI Chapter 13

        How you will pay the fee             0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                               local court for more details about how you may pay. Typically, if you are paying the fee
                                               yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                               submitting your payment on your behalf, your attorney may pay with a credit card or check
                                               with a pre-printed address.

                                             O I need to pay the fee in installments. If you choose this option, sign and attach the
                                               Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                             la I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


  9. Have you filed for                      0 No
     bankruptcy within the
     last 8 years?                              Yes. District NORTHERN                      When                         Case number
                                                                                                    MM! DD / YYYY

                                                       District                             When                         Case number
                                                                                                    MM! DD / YYYY

                                                       District                             When                         Case number
                                                                                                    MM! DD / YYYY




        Are any bankruptcy                   VI No
        cases pending or being
        filed by a spouse who is             0 Yes.    Debtor                                                             Relationship to you
        not filing this case with                      District                              When                        Case number, if known
        you, or by a business                                                                       MM /DD /YYYY
        partner, or by an
        affiliate?
                                                       Debtor                                                             Relationship to you

                                                       District                              When                         Case number, if known
                                                                                                    MM / DD/YYYY



  it Do you rent your                        O No. Go to line 12.
     residence?                                Yes. Has your landlord obtained an eviction judgment against you?
                                                        O No. Go to line 12.
                                                       •    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                            part of this bankruptcy petition.




       Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
             Case 21-54948-bem                             Doc 1      Filed 07/01/21 Entered 07/01/21 11:18:27                                      Desc
                                                                     Petition Page 4 of 22

Debtor 1      CHERRISH TERRELL                                                                       Case number (if known)
              Fast Name         Middle Name            Last Name




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 0 No. Go to Part 4.
    of any full- or part-time
    business?                                 CI Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                      Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                      Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                       City                                                   State           ZIP Code


                                                      Check the appropriate box to describe your business:
                                                      0     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      CI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      CI Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      CI Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      0     None of the above


13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                         choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and                      are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
                                              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
    are you a small business
                                              if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S. C. §                      No. I am not filing under Chapter 11.
    1182(1)?                                     No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small                        the Bankruptcy Code.
    business debtor, see
                                              0 Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
    11 U.S.C. § 101(51D).
                                                     Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                              CI Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                      Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.




  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
            Case 21-54948-bem                       Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                             Desc
                                                               Petition Page 5 of 22

Debtor 1      CHERRISH TERRELL                                                                  Case number (if known)
                            Middle Name           Last Name




 Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


 14. Do you own or have any               21 No
     property that poses or is
     alleged to pose a threat               Yes. What is the hazard?
     of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                            If immediate attention is needed, why is it needed?
     immediate attention?
     For example, do you own
     perishable goods, or livestock
     that must be fed, or a building
     that needs urgent repairs?
                                                    Where is the property?
                                                                             Number        Street




                                                                             City                                        State   ZIP Code




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                             page 5
             Case 21-54948-bem                         Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                           Desc
                                                                  Petition Page 6 of 22

Debtor 1      CHERRISH TERRELL                                                                          Case number (if known)
              First Name     Middle Name            Last Name




Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                  You must check one:                                                 You must check one:
    counseling.
                                           al I received a briefing from an approved credit                    Li I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                      counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                          certificate of completion.
   counseling before you file for
                                              Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
   bankruptcy. You must
                                              plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you                  I received a briefing from an approved credit                        I received a briefing from an approved credit
   cannot do so, you are not                  counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   eligible to file.                          filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                           certificate of completion.
    If you file anyway, the court
                                              Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you
                                              you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
    will lose whatever filing fee                                                                                  plan, if any.
                                              plan, if any.
    you paid, and your creditors
    can begin collection activities           I certify that I asked for credit counseling                     0 I certify that I asked for credit counseling
    again.                                    services from an approved agency, but was                             services from an approved agency, but was
                                              unable to obtain those services during the 7                          unable to obtain those services during the 7
                                              days after I made my request, and exigent                             days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                         circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                   of the requirement.
                                              To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                              required you to file this case.                                       required you to file this case.
                                              Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                         You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                              may be dismissed.                                                     may be dismissed.
                                              Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                              days.                                                                 days.

                                           0 I am not required to receive a briefing about                     U I am not required to receive a briefing about
                                              credit counseling because of:                                      credit counseling because of:

                                              0 Incapacity.      I have a mental illness or a mental                U Incapacity.      I have a mental illness or a mental
                                                                 deficiency that makes me                                              deficiency that makes me
                                                                 incapable of realizing or making                                      incapable of realizing or making
                                                                 rational decisions about finances.                                    rational decisions about finances.
                                              El Disability.     My physical disability causes me                   •   Disability.    My physical disability causes me
                                                                 to be unable to participate in a                                      to be unable to participate in a
                                                                 briefing in person, by phone, or                                      briefing in person, by phone, or
                                                                 through the internet, even after I                                    through the Internet, even after I
                                                                 reasonably tried to do so.                                            reasonably tried to do so.
                                              U Active duty. I am currently on active military                      O Active duty. I am currently on active military
                                                             duty in a military combat zone.                                       duty in a military combat zone.
                                              If you believe you are not required to receive a                      If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
               Case 21-54948-bem                            Doc 1         Filed 07/01/21 Entered 07/01/21 11:18:27                                   Desc
                                                                         Petition Page 7 of 22

 Debtor 1        CHERRISH TERRELL                                                                       Case number (if known)
                             Middle Name                Last Name




 Part 6:      Answer These Questions for Reporting Purposes

                                           16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
 16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                                 CI No. Go to line 16b.
                                                 Vi Yes. Go to line 17.

                                           16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 money for a business or investment or through the operation of the business or investment.
                                                 Li    No. Go to line 16c.
                                                 Li    Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



 17. Are you filing under
     Chapter 7?                            Li No. I am not filing under Chapter 7. Go to line 18.
        Do you estimate that after              Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
        any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
        excluded and                                   I21 No
        administrative expenses
        are paid that funds will be                    Li   Yes
        available for distribution
        to unsecured creditors?

 18. How many creditors do                      1-49                              Li 1,000-5,000                                 Li 25,001-50,000
     you estimate that you                 Li   50-99                             Li 5,001-10,000                                U 50,001-100,000
     owe?                                  Li   100-199                           Li 10,001-25,000                               Li More than 100,000
                                           Li   200-999

, 19. How much do you                           $0-$50,000                            Li   $1,000,001-$10 million                Li   $500,000,001-$1 billion
      estimate your assets to              Li   $50,001-$100,000                      Li   $10,000,001-$50 million               Li   $1,000,000,001-$10 billion
      be worth?                            Li   $100,001-$500,000                     Li   $50,000,001-$100 million              Li   $10,000,000,001-$50 billion
                                           Li   $500,001-$1 million                   Li   $100,000,001-$500 million             C3   More than $50 billion

; 20.   How much do you                         $0-$50,000                            Li   $1,000,001-$10 million                Li $500,000,001-$1 billion
        estimate your liabilities          Li   $50,001-$100,000                      Li   $10,000,001-$50 million               Li $1,000,000,001-$10 billion
        to be?                             Li   $100,001-$500,000                     Li   $50,000,001-$100 million              Li $10,000,000,001-$50 billion
                                           Li   $500,001-$1 million                   Li   $100,000,001-$500 million             Li More than $50 billion
  Part 7:      Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
  For you                                  correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                           X CHERRISH TERRELL
                                                Signature of Debtor 1                                             Signature of Debtor 2

                                                Executed on         07/01/2021                                    Executed on
                                                                    MM   / DD /YYYY                                              MM / DD     /YYYY


    Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
            Case 21-54948-bem                           Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                      Desc
                                                                   Petition Page 8 of 22


Debtor 1    CHERRISH TERRELL                                                                         Case number (if knows)
             First Name     Middle Name              Last Name




                          4TB


                                          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are             to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                          the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented                knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                              Date
                                             Signature of Attorney for Debtor                                                 MM   /     DD / YYYY




                                             Printed name



                                              Firm name



                                              Number      Street




                                              City                                                            State           ZIP Code




                                              Contact phone                                                   Email address




                                              Bar number                                                      State




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 8
              Case 21-54948-bem                              Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                               Desc
                                                                        Petition Page 9 of 22


Debtor 1       CHERRISH TERRELL                                                                      Case number (if known)
                               Middle Name               Last Name




For you if you are filing this                   The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                            should understand that many people find it extremely difficult to represent
attorney                                         themselves successfully. Because bankruptcy has long-term financial and legal
                                                 consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                          To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                          technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                 dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                 hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                 firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                 case, or you may lose protections, including the benefit of the automatic stay.

                                                 You must list all your property and debts in the schedules that you are required to file with the
                                                 court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                 in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                 property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                 also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                 case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                 cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                 hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                 successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                 Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                 be familiar with any state exemption laws that apply.

                                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                 consequences?
                                                 O No
                                                 0     Yes

                                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                 inaccurate or incomplete, you could be fined or imprisoned?
                                                 O No
                                                 O Yes

                                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                 O No
                                                 O Yes. Name of Person
                                                        Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                 have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                 attorney may cause me to lose my rights or property if I do not properly handle the case.


                                             X    CHERRISH TERRELL
                                                     Signature of Debtor 1                                      Signature of Debtor 2


                                                 Date                07/01/2021                                 Date
                                                                     MM/DD   / YYYY                                              MM/ DD /YYYY

                                                 Contact phone                                                  Contact phone

                                                 Cell phone                                                     Cell phone


                                                 Email address                                                  Email address

   yrpmeya7MM-.7,7-40E7MaTfp.:MO.-
                                 .7, M,      ,.2MWAMEMEMEZEMMEMZETIMSSEERREESSEREMML-7MEMERVONEMENOMEMEESSEEMEMTZE7,
                                             7-'''''

  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                              page 9
                      Case 21-54948-bem                         Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                    Desc
                                                                          Petition Page 10 of 22

Fill in this information to identify your case and this filing:


Debtor 1              CHERRISH TERRELL
                      First Name                  Middle Name                  Last Name

Debtor 2
(Spouse, if filing)   First Name                  Middle Name                  Last Name


United States Bankruptcy Court for the: Northern District of Georgia
                                                                                             El
Case number
                                                                                                                                                   0 Check if this is an
                                                                                                                                                       amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 . Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    0     No. Go to Part 2.
     GI   Yes. Where is the property?
                                                                         What is the property? Check all that apply.       Do                 secured claims or exemptions.
                                                                         O    Single-family home                           the nitoduendtuocf
                                                                                                                               a            t any secured
                                                                                                                                                  secu d cla s Pn Schedl le  p
                                                                                                                                                                            Put
        1.1.                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                         O    Duplex or multi-unit building
               Street address, if available, or other description
                                                                         O Condominium or cooperative                      Current value of the        Current valueof the
                                                                         O    Manufactured or mobile home                  entire property?            portion you own,.
                                                                         O    Land
                                                                         O    Investment property
                                                                         O    Timeshare                                    Describe the nature of your ownership
               City                            State      ZIP Code                                                         interest (such as fee simple, tenancy by
                                                                         O    Other
                                                                                                                           the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         0 Debtor 1 only
               County                                                    0 Debtor 2 only
                                                                         0 Debtor 1 and Debtor 2 only                          Check if this is community property
                                                                                                                               (see instructions)
                                                                         0 At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:
     If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put .
                                                                     O       Single-family home                            the amount of any secured claims on Schedule 0:••
        1.2.                                                                                                               Creditors Who Have Claims Secured by .Property . • .
                                                                     O       Duplex or multi-unit building
               Street address, if available, or other description
                                                                     O Condominium or cooperative                          Current value of the        Current value of the ,
                                                                     O       Manufactured or mobile home                   entire property?            portion you own?
                                                                     •       Land
                                                                     •       Investment property
                                                                                                                           Describe the nature of your ownership
                                                                     O       Timeshare
               City                            State      ZIP Code                                                         interest (such as fee simple, tenancy by
                                                                     O       Other                                         the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     0 Debtor 1 only
               County                                                        Debtor 2 only
                                                                     CI Debtor 1 and Debtor 2 only                         0   Check if this is community property
                                                                     0 At least one of the debtors and another                 (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


 Official Form 106A/B                                                    Schedule A/B: Property                                                                 page 1
               Case 21-54948-bem                           Doc 1              Filed 07/01/21 Entered 07/01/21 11:18:27                                      Desc
                                                                            Petition Page 11 of 22                                                                                      011
Debtor 1      CHERRISH TERRELL                                                                                Case number   f known)
                  Firat Name     Middle Name            Last Name




                                                                    What is the property? Check all that apply.                  Do not deduct secured claims or exemptions. Put
                                                                    Li      Single-family home                                   the amount of any secured claims on Schedule D:
    1.3.                                                                                                                         Creditors Who Have Claims Secured by Property
           Street address, if available, or other description       0       Duplex or multi-unit building
                                                                    O Condominium or cooperative                                 Current value of the      Current value of the
                                                                                                                                 entire property?          portion you own?
                                                                    O       Manufactured or mobile home
                                                                    •       Land
                                                                    O       Investment property
           City                            State      ZIP Code      0       Timeshare
                                                                                                                                 Describe the nature of your ownership
                                                                                                                                 interest (such as fee simple, tenancy by
                                                                    O       Other                                                the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    0 Debtor 1 only
           County
                                                                    O Debtor 2 only
                                                                    0 Debtor 1 and Debtor 2 only                                 1:1 Check if this is community property
                                                                                                                                     (see instructions)
                                                                            At least one of the debtors and another

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
  you have attached for Part 1. Write that number here.                                                                                             4




Part 2:      Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   1:1 No
       Yes


    3.1.    Make:                       HYUNDAI                     Who has an interest in the property? Check one.               Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
           Model:                       ELANTRA                             Debtor 1 only                                         Creditors Who Have Claims Secured by Properly.
                                        2015                            0   Debtor 2 only
            Year:                                                                                                                 Current value of the      Current value of the I
                                                                    Li Debtor 1 and Debtor 2 only
            Approximate mileage:        82000                                                                                     entire property?          portion you own? I
                                                                    Li At least one of the debtors and another
            Other information:
                                                                                                                                            9,500.00                   2,500.00
                                                                        Li Check if this is community property (see
                                                                            instructions)



   If you own or have more than one, describe here:

           Make:                                                        Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put   !
    3.2.
                                                                                                                                  the amount of any secured claims on Schedule D:
           Model:                                                       0 Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
                                                                        Li Debtor 2 only
           Year:                                                                                                                  Current value of the      Current value of the I
                                                                        Li Debtor 1 and Debtor 2 only
                                                                                                                                  entire property?          portion you own? :
           Approximate mileage:                                         0 At least one of the debtors and another
           Other information:
                                                                        0   Check if this is community property (see
                                                                            instructions)




 Official Form 106A/B                                                    Schedule A/B: Property                                                                     page 2
                Case 21-54948-bem                    Doc 1         Filed 07/01/21 Entered 07/01/21 11:18:27                                         Desc
                                                                 Petition Page 12 of 22
Debtor 1        CHERRISH TERRELL                                                                    Case number Of known)
                First Name       Middle Name       Last Name




            Make:                                              Who has an interest in the property? Check one. ]-• Do not deduct secured claimS:de.eXemptions. Put.
    3.3.
                                                                                                                       the amount Of any secured claims on Schedule
            Model:                                             0 Debtor 1 only                                         Creditors Who Have Claima SeOuredby ProOerty•i:1
                                                               0 Debtor 2 only
            Year:                                                                                                      Current value of the       Current value of the
                                                               0 Debtor 1 and Debtor 2 only                            entire property?           portion you own?
            Approximate mileage:                               0 At least one of the debtors and another
            Other information:
                                                               0 Check if this is community property (see
                                                                  instructions)


            Make:                                              Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
    3.4.
                                                                                                                       the amount of any secured claims on Schedule
            Model:                                             0 Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                               0 Debtor 2 only
            Year:                                                                                                      Current value of the       Current value of the
                                                               0 Debtor 1 and Debtor 2 only                            entire property?           portion you own? 5
            Approximate mileage:                               0 At least one of the debtors and another
            Other information:
                                                               1:1 Check if this is community property (see
                                                                   instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
    1:1 Yes


                                                               Who has an interest in the property? Check one.                                 .     .
    4.1.    Make:                                                                                                      Do'bot.deduct secured claims or exemptions. Put:
                                                                                                                       the amount of any secured claims on Schedule D:
            Model:                                             0 Debtor 1 only                                       .,-.Creditors Who Have Claims Secured by Properly.
                                                               0 Debtor 2 only
            Year:
                                                                  Debtor 1 and Debtor 2 only                           Current value of the        Current value of the I
            Other information:                                 0 At least one of the debtors and another               entire property?            portion you own?


                                                                  Check if this is community property (see
                                                                  instructions)



    If you own or have more than one, list here:

            Make:                                              Who has an interest in the property? Check one.         Do not deduct asecusreecduclaims or exeniblpy  Put
    4.2.
                                                                                                                       the        t of any       red claims on Schedule 0.
            Model:
                                                               0 Debtor 1 only                                         Creditors Who Have Claims Secured Property.
                                                               0 Debtor 2 only
            Year:                                                                                                      Current value of the        Current value of the
                                                               0 Debtor 1 and Debtor 2 only                            entire property?            portion you own?
            Other information:                                 0 At least one of the debtors and another

                                                               U Check if this is community property (see
                                                                 instructions)




5   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                          2,500.00
    you have attached for Part 2. Write that number here                                                                                   4




 Official Form 106A/B                                           Schedule A/B: Property                                                                     page 3
                 Case 21-54948-bem                  Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                              Desc
                                                              Petition Page 13 of 22                                                                          •
 Debtor 1        CHERRISH TERRELL                                                                Case number (if mown)
                  First Name     Middle Name     Last Name




 Part 3:       Describe Your Personal and Household Items

                                                                                                                               Current value of the
 Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                               Do not deduct secured claims
                                                                                                                               or exemptions.

 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    •       No
    •       Yes. Describe        FURNITURE : LIVING ROOM, DINNING AND BEDROOM SET                                                              1,100.00

 7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
    U No
    V13 Yes. Describe            TV                                                                                                               250.00 I

 8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
    121 No
    U Yes. Describe


 9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
              and kayaks; carpentry tools; musical instruments
    • No
    U Yes. Describe


 10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    Vid No
    • Yes. Describe

 11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    U No
    U Yes. Describe              EVERYDAY CLOTHES AND SHOES                                                                                       650.00


 12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                  gold, silver
        10 No
        ▪ Yes. Describe

. 13. Non-farm animals
        Examples: Dogs, cats, birds, horses

        U No
        ▪ Yes. Describe


, 14. Any other personal and household items you did not already list, including any health aids you did not list

        •   No
        ▪   Yes. Give specific
                                                                                                                                 $
            information.

, 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                2,000.00
        for Part 3. Write that number here                                                                                 4


  Official Form 106A/B                                       Schedule A/B: Property                                                          page 4
                 Case 21-54948-bem                        Doc 1      Filed 07/01/21 Entered 07/01/21 11:18:27                                 Desc
                                                                   Petition Page 14 of 22
    Debtor 1     CHERRISH TERRELL                                                                 Case number of known)
                  First Name    Middle Name           Last Name




    Part 4:     Describe Your Financial Assets

1
    Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured claims
                                                                                                                                       or exemptions.

    16.Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

           No
       VI Yes                                                                                                     Cash:                                    3.00


    17.Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.

           No
       VI Yes                                                     Institution name:


                                 17.1. Checking account:          GREEN DOT BANK                                                                       -245.08

                                 17.2. Checking account:

                                 17.3. Savings account:

                                 17.4. Savings account:

                                 17.5. Certificates of deposit:

                                 17.6. Other financial account:

                                 17.7. Other financial account:

                                 17.8. Other financial account:

                                 17.9. Other financial account:




    18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       VI No
       El Yes                    Institution or issuer name:




    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
        an LLC, partnership, and joint venture

       01 No                     Name of entity:                                                                  % of ownership:
       El Yes. Give specific                                                                                      0%
          information about
                                                                                                                   0%
          them
                                                                                                                   0%




     Official Form 106A/B                                         Schedule NB: Property                                                              page 5
                 Case 21-54948-bem                        Doc 1        Filed 07/01/21 Entered 07/01/21 11:18:27                   Desc
                                                                     Petition Page 15 of 22
  Debtor 1       CHERRISH TERRELL                                                                Case number (if known)
                 First Name     Middle Name            Last Name




. zo. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    l0 No
    D Yes. Give specific        Issuer name:
          information about
          them




  21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

          No
          Yes. List each
          account separately.   Type of account:          Institution name:

                                401(k) or similar plan:

                                Pension plan:

                                IRA:

                                Retirement account:

                                Keogh:

                                 Additional account:

                                 Additional account



, 22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
     companies, or others

     cd No

          Yes                                          Institution name or individual:

                                 Electric:

                                 Gas:

                                 Heating oil:

                                 Security deposit on rental unit:

                                 Prepaid rent:

                                 Telephone:

                                 Water:

                                 Rented furniture:

                                 Other



I 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

     au No

     CI    Yes                    Issuer name and description:




   Official Form 106A/B                                             Schedule NB: Property                                            page 6
               Case 21-54948-bem                     Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                     Desc
                                                               Petition Page 16 of 22
  Debtor 1    CHERRISH TERRELL                                                                   Case number (if known)
               First Name    Middle Name          Last Name




 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    O No
    Li Yes                            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
     exercisable for your benefit

     O No
     U Yes. Give specific
       information about them....


 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     O No
     Li Yes. Give specific
        information about them....


 27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

     Li No
     U Yes. Give specific
       information about them....


 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion You own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

 28. Tax refunds owed to you
     0   No
     U Yes. Give specific information                                                                              Federal:
            about them, including whether
            you already filed the returns                                                                          State:
            and the tax years.
                                                                                                                   Local:



 29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     0   No
     Li Yes. Give specific information
                                                                                                                  Alimony:
                                                                                                                  Maintenance:
                                                                                                                  Support:
                                                                                                                  Divorce settlement
                                                                                                                  Property settlement:

1 30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
     O No
     U Yes. Give specific information




   Official Form 106A/B                                       Schedule A/B: Property                                                                 page 7
                Case 21-54948-bem                        Doc 1        Filed 07/01/21 Entered 07/01/21 11:18:27                                             Desc
                                                                    Petition Page 17 of 22
  Debtor 1      CHERRISH TERRELL                                                                          Case number (ifknowo
                 First Name      Middle Name          Last Name




1 31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     0    No
     LI   Yes. Name the insurance company            Company name:                                           Beneficiary:                             Surrender or refund value:
               of each policy and list its value....




1 32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
      O No
     LI Yes. Give specific information



= 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      O No
      U Yes. Describe each claim.


  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      O No
      U Yes. Describe each claim.




  35. Any financial assets you did not already list

      O No
      lj Yes. Give specific information



  36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here                                                                                                    4




  Part 5:      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

I 37. Do you own or have any legal or equitable interest in any business-related property?
      O No. Go to Part 6.
      O Yes. Go to line 38.
                                                                                                                                                     Current value of the
                                                                                                                                                     portion You own?
                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                     or exemptions.

  38. Accounts receivable or commissions you already earned
      LI No
      lj Yes. Describe


  39. Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      0   No
      El Yes. Describe......




   Official Form 106A/B                                            Schedule AM: Property                                                                          page 8
                    Case 21-54948-bem                   Doc 1     Filed 07/01/21 Entered 07/01/21 11:18:27                              Desc
                                                                Petition Page 18 of 22
    Debtor 1       CHERRISH TERRELL                                                         Case number (if known)
                    First Name     Middle Name      Last Name




    ao. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       1:1 No
       El   Yes. Describe



    41. Inventory
I        Li No
       O Yes. Describe



    42. Interests in partnerships or joint ventures
       ▪     No
       O Yes. Describe            Name of entity:                                                              % of ownership:




    43. Customer lists, mailing lists, or other compilations
        O No
       O Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                   CI   No
                   0    Yes. Describe.



    44.Any business-related property you did not already list
       ▪ No
       O Yes. Give specific
         information




    45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here                                                                                   4


    Part 6:        Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       21 No. Go to Part 7.
       O Yes. Go to line 47.
                                                                                                                                 'Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured claims
                                                                                                                                  or exemptions.
1
    47. Farm animals
       Examples: Livestock, poultry, farm-raised fish
        •    No
           O Yes




     Official Form 106A/B                                       Schedule A/B: Property                                                         page 9
                 Case 21-54948-bem                   Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                   Desc
                                                               Petition Page 19 of 22
    Debtor 1     CHERRISH TERRELL                                                              Case number Of known)
                  First Name    Middle Name       Last Name




    48. Crops—either growing or harvested
       O No
       O Yes. Give specific
         information

    49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
       El No
       Ei Yes



    50.Farm and fishing supplies, chemicals, and feed
       El No
       Ei Yes



, 51. Any farm- and commercial fishing-related property you did not already list
          No
          Yes. Give specific
          information
                                                                                                                                       $

    52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
        for Part 6. Write that number here                                                                                   4



    Part 7:     Describe All Property You Own or Have an Interest in That You Did Not List Above


    53. Do you have other property of any kind you did not already list?
I       Examples: Season tickets, country club membership

         No
       O Yes. Give specific
         information.




    54. Add the dollar value of all of your entries from Part 7. Write that number here                                      4



    Part 8:     List the Totals of Each Part of this Form


    55.Part 1: Total real estate, line 2                                                                                         4    $

    56.Part 2: Total vehicles, line 5                                               2,500.00


    57.Part 3: Total personal and household items, line 15                                900.00


    ss. Part 4: Total financial assets, line 36

    59. Part 5: Total business-related property, line 45

    so. Part 6: Total farm- and fishing-related property, line 52

    61.Part 7: Total other property not listed, line 54                  +$

    62.Total personal property. Add lines 56 through 61.                               3,400.00                                      :+ $      3,400.00
                                                                                                   Copy personal property total 4



                                                                                                                                               3,400.00
    63. Total of all property on Schedule A/B. Add line 55 + line 62



     Official Form 106A/B                                     Schedule A/B: Property                                                           page 10
       Case 21-54948-bem   Doc 1   Filed 07/01/21 Entered 07/01/21 11:18:27 Desc
                                 Petition Page 20 of 22
US AUTO SALES               CITI BANK                       Name
6252 MEMORIAL DR            388 GREENWICH                   Address
STONE MOUNTAIN, GA          STREET
                                                            City, ST Zip Code
30083                       NEW YORK, NY



AVERLY APARTMENTS           SALLIE MAE BANK               Name
100 CHASELAKE DR            175 S WEST TEMPLE,            Address
JONESBORO, GA 30236         SUITE 600 SALT LAKE           City, ST Zip Code
                            CITY, UT 84101



NORTHSIDE HOSPITAL          Name                          Name
1000 JOHNSON FERRY          Address                       Address
RD SE ATLANTA, GA           City, ST Zip Code             City, ST Zip Code
30342




COMCAST                     Name                          Name
CORPORATION                 Address                       Address
1701 JFK BLVD.              City, ST Zip Code             City, ST Zip Code
PHILADELPHIA, PA
19103

SPRINT NEXTEL               Name                          Name
CORPORATION                 Address                       Address
6200 SPRINT PKWY            City, ST Zip Code             City, ST Zip Code
OVERLAND PARK



MIKE CRAWFORD               Name                          Name
                            Address                       Address
P.O. BOX 10065              City, ST Zip Code             City, ST Zip Code
DAYTONA BEACH, FL




EASY RENTAL                 Name                          Name
                            Address                       Address
4811 JONESBORO RD           City, ST Zip Code             City, ST Zip Code
FOREST PARK, GA
30297


GA POWER                    Name                          Name
333PIEDMONT AVE NE          Address                       Address
ATLANTA,GA 30308            City, ST Zip Code             City, ST Zip Code
   Case 21-54948-bem       Doc 1     Filed 07/01/21 Entered 07/01/21 11:18:27   Desc
                                   Petition Page 21 of 22


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01265066 (0J) OF 07/01/2021


ITEM     CODE   CASE          QUANTITY                         AMOUNT   BY

   1      7IN   21-54948              1                        $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - CHERRISH TERRELL


TOTAL:                                                         $ 0.00


FROM: Cherrish Terrell
      1507 Chaselake Dr
      Jonesboro, GA 30236




                                      Page 1 of 1
                 Case 21-54948-bem                   Doc 1       Filed 07/01/21 Entered 07/01/21 11:18:27                                  Desc
                                                               Petition Page 22 of 22
   Case Number: 21-54948                                                  Name: Terrell                                                  Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms
 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                          Petition Deficiencies:
 0 Complete List of Creditors (names and addresses of all creditors)                          O Last 4 digits of SSN
 1=1 Pro Se Affidavit (due within 7 days, signature must be notarized,                        O Address CI County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                         O Type of Debtor
 1=1 Signed Statement of SSN (due within 7 days)                                              LI Chapter
                                                                                              CI Nature of Debts
  MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        O Statistical Estimates
  CE1 Statement of Financial Affairs                                                          • Venue
  CZ Schedules: C D E/ F GHIJ 0 J-2 (different addressfor Debtor 2)                           O Attorney Bar Number
  El Summary of Assets and Liabilities
  CE] Declaration About Debtor(s) Schedules
                                                                                                              Case filed via:
  O Attorney Disclosure of Compensation
                                                                                         1=1 Intake Counter by:
  O Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                              1=1 Attorney
  O Disclosure of Compensation of Petition Preparer (Form 2800)
                                                                                               E Debtor - verified ID
  • Chapter 13 Current Monthly Income
                                                                                               O Other - copy of ID:
  1Z Chapter 7 Current Monthly Income
  O Chapter 11 Current Monthly Income                                                    0 Mailed by:
  1E1 Certificate of Credit Counseling (Individuals only)                                   O Attorney
  1Z Pay Advices (Individuals only) (2 Months)                                              0 Debtor
  E Chapter 13 Plan, complete with signatures (local form)                                  O Other:
  O Corporate Resolution (Business Ch. 7 & 11)
                                                                                         El Email [Pursuant to General Order 40-2020, this
  Ch.11 Business                                                                         petition was received for filing via email]
  O 20 Largest Unsecured Creditors
  O List of Equity Security Holders                                                                 History of Case Association
  O Small Business - Balance Sheet                                                       Prior cases within 2 years: 21-50203 (balance)
  O Small Business - Statement of Operations
  • Small Business - Cash Flow Statement
  • Small Business - Federal Tax Returns                                                 Signature:
                                                                                         Acknowledgment of receipt of Deficiency Notice
  MISSING DOCUMENTS DUE WITHIN 30 DAYS
  O Statement of Intent — Ch. 7 (Individuals only)

         Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
Online Payment for Filing Fee https://www.ganb.uscourts.govionline-payments (not for chapter 13 plan payments)
        0 Paid $ 0.00     0 2g-Order Granting      0 3g-Order Granting 10-day iinitial payment of $_____ due within 10 days)
        ▪ 2d-Order Denying with filing fee of $_____ due within 10 days El IFP filed (Ch.7 Individuals Only)
         O   No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.
                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000
Intake Clerk:                      Date: 7/1/21                       Case Opener:                                         Date:
